     Case 2:12-cr-00722-TJH Document 720 Filed 10/05/20 Page 1 of 2 Page ID #:9449




 1                                                                                U.S.


                                                                              ~          .I~.f
 3

4

5
6

 7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   ) Case No. 2:i2-CR-oo~22-TJH-4
11                        Plaintiff,             )
12                        v.                          ORDER OF DETENTION AFTER
                                                      HEARING
i3 JOHN LEROY REVELS,
                                                    [Fed. R. Crim. P. 32.1(a)(6); i8 U.S.C.
i4                        Defendant                 § 3143~a)~
i5
i6

~~          The defendant having been arrested in this District pursuant to a warrant issued
i8   by the United States District Court for the Central District of California for alleged
i9   violations of the terms and conditions of his/her supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of
21   Criminal Procedure 32.i(a)(6) and i8 U.S.C. § 3i43(a), hereby finds the following:
22          A. (x) The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under i8 U.S.C.
24             § 3142(b) or (c).
25          B. (x) The defendant has not met his/her burden of establishing by clear and

26             convincing evidence that he/she is not likely to pose a danger to the safety of

27
                                                  i
      Case 2:12-cr-00722-TJH Document 720 Filed 10/05/20 Page 2 of 2 Page ID #:9450




 `■               any other person or the community if released under i8 U.S.C. § 3i42(b) or

 ~~               (c).

 3             These findings are based on: nature of current allegations; lack of known bail

 4    resources; an refusal to interview with pretrial services all suggest lack of amenability

 5    to compliance with supervision.

 6          IT THEREFORE IS ORDERED that the defendant be detained pending the final

 7    revocation proceedings.

 8

 9    Dated:       U       7 v                                          G%~~:~~
                                                            ORABLE UTUMN D. SPAETH
io                                                     United States Magistrate Judge
11

12

i3

i4

i5
16

17

18

ig

20

21

22

23

24

25
26

27
                                                   2
